Title: To George Washington from John Sullivan, 27 October 1789
From: Sullivan, John
To: Washington, George


          
            Illustrious Sir
            Portsmouth [N.H.] October 27th. 1789
          
          having the happiness to be informed that your Excellencey intends honoring this State with a visit, will you have the goodness to direct one of your aids to inform at what time you expect to leave Newbury, that your excellencey may be met at the Line and escorted to whatever Town you may think proper to honor with your presence; your Excellency may rely that although every Inhabitant of this State ardently wishes to pay you all the respect due to so exalted a Character yet being apprized of your Excellenceys wishes; every possible measure will be taken to prevent your being fatigued with such Acts of parade as will give

pain to the great personage to whom they feel themselves so much indebted; & for whose person and virtues they have such a well gounded Love and veneration. I therefore hope that your Excellencey will not deny them the satisfaction of paying to the Deliverer of their Country such marks of respect as may give the Least pain and trouble to the man they delight to honor. I have the honor to be Sir with the highest respect and Esteem your Excellencys most obedient and very humble Servant
          
            Jno. Sullivan
          
        